Douglas, J.,
concurring in part and dissenting in part. I concur in today’s decision to the extent that the majority finds that a municipality has the authority to acquire existing public utilities at least within its municipal boundaries. This conclusion is clearly supported by the plain language of Section 4, Article XVIII of the Ohio Constitution. I disagree, however, with the remaining portion of today’s decision, and, specifically, the syllabus law composed by the majority. The majority’s reliance upon, and “logical extension” of, Blue Ash v. Cincinnati (1962), 173 Ohio St. 345, 19 O.O.2d 274, 182 N.E.2d 557, is misplaced. Blue Ash needs little discussion other than to point out that it involved the proposed appropriation of a municipal street by another municipality for airport purposes. Streets and highways are not “public utilities” under Ohio law. Id., 173 Ohio St. at 350, 19 O.O.2d at 277, 182 N.E.2d at 561. Accordingly, I would reverse the judgment of the court of appeals and find that Northwood, in accordance with Section 4, Article XVIII, has the absolute authority to appropriate the district’s water and sewer facilities located in Northwood.
F.E. Sweeney, J., concurs in the foregoing opinion.